         Case 2:20-cv-00026-KGB Document 17 Filed 02/02/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JEFFREY MANLEY                                                                     PETITIONER
Reg #11460-010

v.                               Case No. 2:20-cv-00026-KGB

DEWAYNE HENDRIX,                                                                   DEFENDANT
Warden, FCC Forrest City

                                            ORDER

       The Court has reviewed the Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 14). Although the Court granted petitioner Jeffrey

Manley an extension of time to object to Judge Harris’s Findings and Recommendation, Mr.

Manley did not object to the Findings and Recommendation; the extended time for objecting has

passed. After careful consideration of the Findings and Recommendation, the Court concludes

that the Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects (Dkt. No. 14). The Court grants defendant Dewayne

Hendrix’s motion to dismiss and dismisses without prejudice Mr. Manley’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (Dkt. Nos. 1, 9). All requested relief is denied.

       It is so ordered this 2nd day of February, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
